Citation Nr: 1119517	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disability, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision rendered by the Tiger Team as part of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, inter alia, claims of entitlement to service connection for asbestos-related lung disease, residuals of inactive tuberculosis, and scar of the back.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Boston, Massachusetts.

In May 2010, the Board remanded the claims on appeal to the RO for further development.  In a March 2011 rating decision, the RO granted the Veteran's claims for service connection for residuals of inactive tuberculosis and scar of the back.  Since service connection was granted, the Veteran's appeal as to those issues has become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

As to the remaining claim on appeal, after completing the requested development, the RO continued to deny the claim for service connection for a lung disability, to include as secondary to asbestos, and returned the matter to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service.

2.  The Veteran has not been diagnosed with a pulmonary disorder that is etiologically related to active duty service, to include asbestos exposure.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active duty service.             38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2009 correspondence, the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim of entitlement to service connection for a lung disorder, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also informed the Veteran how disability evaluations and effective dates are assigned.  Hence, this letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements.

The Board notes that the Veteran's service treatment records, private medical records, and pertinent VA medical records have been obtained.  Neither the appellant nor his representative have identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.

VA's duty to assist the claimant also requires VA to provide a medical opinion when such an opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Medical opinions have been obtained throughout the course of the Veteran's appeal.  The Veteran has also been afforded opportunities for VA examinations.

The Board concludes VA has met the duty to assist the appellant in the development of his claim.  Hence, the case is ready for adjudication.

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Regarding the Veteran's claims of asbestos exposure, there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  VA, however, has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  See Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9, "Service Connection for Disabilities Resulting from Exposure to Asbestos"; see also VAOPGCPREC 4-00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 33,422-02 (2000).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  Here, VA has conceded that the Veteran was exposed to asbestos during service, while working as a boilerman on several Naval ships.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, private medical records, VA medical records, and VA examination reports.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran argues that he developed a lung disability as a result of being exposed to asbestos while working in boiler rooms on a naval ship during service.  The record reflects that the Veteran's military occupational specialty was a boilerman, and VA has conceded that he was exposure to asbestos during service.  Although the Board finds that the Veteran was exposed to asbestos during service, the competent medical evidence of record reflects that the Veteran has not been diagnosed with a pulmonary disability related to his exposure.

The Veteran's service treatment records are silent for any pulmonary problems or diagnoses of any pulmonary disabilities.  On separation examination in December 1969, the Veteran's lungs and chest, including a chest x-ray, were normal.

Post-service, in December 2000, the Veteran complained of shortness of breath.  The Veteran's physician believed that he may have chronic obstructive pulmonary disease and/or asbestosis, and further testing was performed.  An x-ray revealed a new nodular infiltrate in the left lower lung along the left cardiac border, as well as a questionable nodule opacity in the right lower lung.  A computed tomography (CT) scan was recommended for further evaluation.  After further testing, a biopsy was recommended and performed of the left lung nodule in January 2001.  The nodule in the right lung base was not biopsied.  Biopsy results reflected that the Veteran had tuberculosis.  The Board notes that the Veteran is currently service connected for tuberculosis.

On CT scan in September 2001, the Veteran's right lower lobe nodule was found to be small and stable, and the right middle lobe nodule was the same or minimally larger.  A new CT scan in three to six months was recommended.  In June 2002, the right nodule was biopsied and found to be a fairly large right pneumothorax.  In August 2002, the Veteran had a resection of his right nodule, which was noted to be a granuloma.

Subsequent x-rays and CT scans reflect that in May 2006, the Veteran had stable lung scarring and tiny pulmonary nodules.  CT scans in July 2007 and June 2008 revealed no new abnormalities.  The Veteran had evidence of pleural-based disease.

The Veteran was afforded a VA examination in April 2009.  The examiner noted that he was not provided with medical records to review.  The Veteran reported working in the boiler rooms on ships, which included removing asbestos.  The Veteran also reported a history of smoking cigarettes, beginning at age 18.  He quit approximately 20 years ago.  Shortness of breath was reported when rushing, with an occasional cough.

On physical examination, the Veteran had clear (normal) lung sounds.  A chest x-ray revealed single small pleural-based plaque in the right upper lung field, with no interstitial disease, and no other evidence of pleural plaques.  Pulmonary testing revealed mild obstructive ventilatory defect.  The physician's impression of the chest x-ray was that the Veteran had one small focal plaque as compared to the more typical diffuse plaques consistent with asbestos exposure.  He noted that the small plaque could be consistent with asbestos exposure, or due to post-surgical changes.  The Veteran did not have interstitial disease, and no evidence of asbestos by x-ray.  The Veteran's pulmonary function tests were consistent with mild airflow obstruction, secondary to previous smoking.  His exhaled nasal oxygen value in the right clinical setting could be observed in asthma, but the examiner found that there were no clinical symptoms to suggest such a diagnosis.  The examiner noted that the Veteran had extensive asbestos exposure, but no classic changes of asbestos-related pleural changes or asbestosis.  The Veteran had one small isolated pleural plaque that was likely post-surgical in nature.  The Veteran was diagnosed with mild chronic obstructive pulmonary disease related to smoking.

A CT scan was obtained, which showed some hyperaeration in the lungs, bilaterally.  There was evidence of previous surgery in the lingual region.  Despite the Veteran's history, there was very little pleural thickening.  There was one focal area of pleural density in the lateral upper right lung.  No calcifications were seen over the diaphragms.  The lung parenchyma showed no acute disease.  There was no hyperaeration and findings were consistent with chronic obstructive pulmonary disease.

In June 2010, the Veteran was provided with another VA examination, where the claims file and medical records were reviewed by the physician.  The Veteran was provided with a CT scan with comparison to the April 2009 results.  Findings revealed no significant interval changes.  There was chronic lung disease with diffuse patchy emphysema with a focal area of pleural thickening in the right lateral thorax and also a focus of fine chain staples and associated linear scarring in the right lower lung along the major pleural fissure.  The Veteran also had a second focus of fine chain staples in the inferior lingual with adjacent prominent pleural thickening and some scarring along the left heart border.  There was no focal infiltrate or pleural effusion.  There was no definite diaphragmatic pleural calcification or obvious calcified pleural plaques at the time.  Central pulmonary arteries were prominent as before.  The physician's conclusion was a stable chest appearance with operative changes in each lower lung with associated scarring changes, and chronic lung disease with no acute process.

Pulmonary function testing revealed no significant bronchodilator response.  The Veteran was currently using medication for his chronic obstructive pulmonary disease and did not have limitations to walking on flat ground or three flights of stairs since using the medication.  The physician found that the Veteran's pulmonary function tests were consistent with mild airflow obstruction, secondary to previous smoking.  He noted that this was most likely due to smoking, although obstructive airway defects had been associated with asbestos inhalation.  In this regard, however, he explained that asbestos inhalation would also almost always be associated with restriction, as well, which the Veteran did not have.  Thus, the physician found that the Veteran's chronic obstructive pulmonary disease was due to smoking and unlikely to be related to asbestos.

The physician noted that despite extensive exposure to asbestos, there was no evidence of asbestosis (pulmonary fibrosis or scarring of the lung itself due to asbestos) on the pre-surgical CT scan of December 2000.  He explained that subsequent CT scans documented the development of scars associated with resections of lung tissue and/or post-inflammatory scarring in those areas.  The examiner found that the pleural thickening, therefore, may be related to surgery and was not felt to be typical of asbestos-related pleural plaques.  The examiner noted that exposure to asbestos occurred during the military and did not appear to have occurred elsewhere.  He found, however, that there did not appear to be a disability related to asbestos pleural plaques or pulmonary fibrosis, neither of which appeared to be present, at this time.

The Board finds that the Veteran's chronic obstructive pulmonary disease is not etiologically related to service, to include asbestos exposure.  In this regard, the Veteran has no treatment for, complaints of, or diagnoses of any lung disability in service.  The first diagnosis of chronic obstructive pulmonary disease of record was decades after service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service-connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Regarding asbestos exposure, while the Veteran was clearly exposed to asbestos in service, two physicians have diagnosed the Veteran with tobacco-related chronic obstructive pulmonary disease.  Both examining physicians have also found that the Veteran does not have a current lung disability related to asbestos exposure.  The Board notes that Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

Here, both examiners noted that the Veteran's chronic obstructive pulmonary disease was related to tobacco use and not related to asbestos exposure because he did not have classic plaques associated with asbestos exposure.  The June 2010 examining physician also noted that while obstructive airway defects could be associated with asbestos inhalation, the Veteran lacked restriction, which was almost always present in an asbestos-related diagnosis.  The Board finds the examiners' diagnoses to be based on the competent  and credible evidence of record.  While the April 2009 examiner was unable to review the claims file, he still provided a complete diagnosis based on a full examination of the Veteran, as well as on the Veteran's own credible statements concerning his history.  The Board also accepts the June 2010 opinion that the Veteran's chronic obstructive pulmonary disease is not related to asbestos exposure as probative and dispositive evidence on the medical nexus question, based as it was upon full consideration of the Veteran's service and post-service records, including the Veteran's assertions, as well as supported by stated rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Significantly, neither the Veteran nor his representative has presented or identified a contrary medical opinion that, in fact, supports the claim.

The Board also finds that the Veteran does not have a diagnosis of any pulmonary disease or disability etiologically related to asbestos exposure.  The June 2010 VA examiner found that the Veteran's pleural thickening was not typical of asbestos-related pleural plaques.  The April 2009, similarly, found that the CT scan revealed no classic changes of asbestos-related pleural changes or asbestosis.  The Veteran has not been diagnosed with any asbestos-related pulmonary disability.  The Board notes that while a notation on the Veteran's initial chest x-ray in December 2000 indicated that the Veteran may have asbestosis, further testing revealed that the Veteran's lung problems were, in fact, related to tuberculosis.

For these reasons, the Board finds that there is no probative evidence in favor of the Veteran's claim of entitlement to service connection for a lung disability, including as due to asbestos exposure.  In so finding, the Board has considered the Veteran's sincerely-held belief that the asbestos exposure led to his development of a lung disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, without the appropriate medical training and expertise, a lay person simply is not competent to provide a probative opinion relating to a diagnosis of a lung disability or an opinion as to whether chronic obstructive pulmonary disease is related to asbestos.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a lung disability, including as due to asbestos exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lung disability, including as due to asbestos exposure, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


